The plaintiff in error was convicted in the county court of Wagoner county for the crime of unlawfully selling intoxicating liquor, and was on the 30th day of October, 1908, sentenced to be confined in the county jail for a term of 30 days and to pay a fine of $50, from which judgment and sentence an appeal was attempted to be taken by filing in this court on April 26, 1909, a petition in error, with case-made attached. On March 19, 1910, on behalf of the state there was filed a motion to dismiss the appeal, for the reason that no notices of appeal have ever been served and filed as provided and required by section 6949, Snyder's Statutes. In order to give this court jurisdiction, the notices prescribed by the statute must be served upon *Page 740 
the clerk of the court and the prosecuting attorney, and proof of the service of such notices must be filed with the record in this court within the time within which an appeal may be taken. That was not done in this case. There is nothing in the record before us to confer upon this court jurisdiction to consider the appeal. The motion to dismiss the appeal must therefore be sustained. It is therefore ordered that the purported appeal be and the same is hereby dismissed, and the cause remanded to the county court of Wagoner county, with direction to enforce the judgment and sentence.